DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, Species I and claims 1 – 5 and 28 in the reply filed on 07/05/2022 is acknowledged.
Claims 9 – 11, 13 – 17, 19 – 23 and 25 – 27 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 07/05/2022.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the one or more mounting points comprise a clamp, in claim 4 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 28 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 28 recites the limitation "the slop" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
For the sake of examination, the preceding limitation is interpreted as referring to “a slope”.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 – 5 and 28 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Plassky et al. (US Pub. 20006/0217733 A1).

    PNG
    media_image1.png
    732
    462
    media_image1.png
    Greyscale

Claim 1, Plassky discloses a system for tracking resection planes during a surgical procedure [abstract, Figs. 1 – 17], the system comprising: 
a cutting block [2] configured to be mounted on an anterior surface of a bone during the surgical procedure [guide 2 is capable of being mounting as desired relative to a bone], wherein the cutting block comprises at least one slot [slit 22] configured to position a resection tool during the surgical procedure [¶36]; and 
a position tracker [6] configured to directly couple to the cutting block after the cutting block is mounted on the anterior surface to allow positional tracking of the cutting block by a tracking device during the surgical procedure [¶34-¶43, the tracker 6 is capable of being directly coupled to guide with the understanding that the bone is not part of the claimed system, Fig.1], wherein the at least one slot is further configured to be movable after the cutting block is mounted on the anterior surface to adjust a slope of the at least one slot [¶38 - ¶44, wherein the guide is capable of being adjusted relative to bone, being mountable thereto, and/or capable of being adjusted by wheels 42, 43 and/or 44].  
Claims 2 – 3, 5 and 28, Plassky discloses the limitations of claim 1, as above, and further, Plassky discloses (claim 2) wherein the position tracker comprises: a frame; one or more mounting points on the frame configured to couple the position tracker to the cutting block [Fig.10 to Plassky, above]; and one or more position markers on the frame [Fig.10 to Plassky, above], each position marker being trackable by the tracking device during the surgical procedure [¶34 - ¶36]; (claim 3) wherein the one or more position markers are reflective to light [¶34 - ¶36, being reflective markers]; (claim 5) wherein the cutting block further comprises: a hole [Fig.10 to Plassky, above and Figs. 2 – 5, defined by a body portion defining a hole on an upper side of the guide] sized to separately permit (i) attachment of an extramedullary alignment guide; and (ii) attachment of the position tracker [wherein the hole exhibits substantially identical structure to that claimed, and therefore inherently capable of performing the claimed functions if one desire to do so, i.e. separately attaching guide and the position tracker]; (claim 28) a locking feature configured to lock the slope of the cutting block with respect to the anterior surface of the bone [¶38 - ¶44, wherein wheels 42, 43 and/or 44 are configured to adjust and maintain an angle of the guide].
Claim(s) 1 – 2 and 4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Plassky et al. (US Pub. 20005/0190380 A1).
Claim 1, Plassky discloses a system for tracking resection planes during a surgical procedure [abstract, Figs. 1 – 17], the system comprising: 
a cutting block [1 and construct 13, Figs. 1 and 5] configured to be mounted on an anterior surface of a bone during the surgical procedure [guide 1 is capable of being mounting as desired relative to a bone], wherein the cutting block comprises at least one slot [slit I, II and/or III, Fig.13] configured to position a resection tool during the surgical procedure [¶37]; and 
a position tracker [20] configured to directly couple to the cutting block after the cutting block is mounted on the anterior surface to allow positional tracking of the cutting block by a tracking device during the surgical procedure [¶47-¶49, the tracker 20 is capable of being directly coupled to guide with the understanding that the bone is not part of the claimed system], wherein the at least one slot is further configured to be movable after the cutting block is mounted on the anterior surface to adjust a slope of the at least one slot [wherein the guide is capable of being adjusted relative to bone and being mountable thereto].  
Claims 2 and 4, Plassky discloses the limitations of claim 1, as above, and further, Plassky discloses (claim 2) wherein the position tracker comprises: a frame [defined by at least a portion of 21 by markers 22]; one or more mounting points on the frame configured to couple the position tracker to the cutting block [defined by at least a portion by elements 16, Fig.4]; and one or more position markers on the frame [markers 22], each position marker being trackable by the tracking device during the surgical procedure [¶5 and ¶47]; (claim 4) wherein the one or more mounting points comprise a clamp [¶53].   
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL S. HANNA whose telephone number is (571)270-3248. The examiner can normally be reached 8-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SAMUEL S HANNA/Primary Examiner, Art Unit 3775